DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 4-14-20 & 9-30-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al (WO/2015172351).

Regarding claim 1 Li et al teaches a sensor body 1, a valve assembly 3 connected to the sensor body, a locking member 17a 17b, and a button 2;  5wherein, a fixture block assembly 9a, 9b, is disposed at a connecting end 7 of the valve assembly 3; the locking member 17a 17b is disposed within the sensor body 1; when the connecting end 7 is inserted into the sensor body 1, the locking member 17a 17b limits the location of the fixture block assembly 9a 9b; and the button 2 is disposed on the sensor body 1, when the button 2 receives an external force [0067][0068], the button 2 transmits the external force to the fixture block assembly [0067][0068, so that the locking member 10relieves limiting of the fixture block assembly 9a 9b [0067][0068].

Regarding claim 2 Li et al teaches a resilient member 10, the resilient member 10 being disposed between the locking member 17a 17b and the button 2, and the resilient member 10 abutting against the button 2.

Regarding claim 3 Li et al teaches an accommodating groove 13a 13b 15for accommodating the locking member 17a 17b, the resilient member, and the button is disposed within the sensor body.

Regarding claim 4 Li et al teaches a valve assembly hole 81  perpendicular to the accommodating groove 13a 13b  is further disposed within the sensor body 1; the accommodating groove 13a 13b and the valve assembly hole 81 being connected with each other.

Regarding claim 5 Li et al teaches a slot 14a 14b is disposed in the accommodating groove 13a 13b, the slot being connected with the valve assembly hole 81.

Allowable Subject Matter

5.	Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6 the cited prior art does not anticipate nor render obvious a tire pressure assembly comprising a locking member comprising a bottom plate, a left end and a right end of the bottom plate extending downward along a direction perpendicular to the bottom plate to respectively 25form a first extending portion and a second extending portion; and a quantity of slots is two, the first extending portion and the second extending portion being respectively embedded into two slots, and one end of the first extending portion and one end of the second extending portion being located within the valve assembly hole. Regarding claims 11 and 13-16 the cited prior art does not anticipate nor render obvious a button comprising a bottom wall, a .

Claims 12 and 17-19 are objected to due to their dependency of claims 6 and / or 11, 13-16.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150273957 A1 ELECTRONIC UNIT FOR MEASURING WORKING PARAMETERS OF A VEHICLE WHEEL
US 20120222478 A1 TRANSMISSION DEVICE FOR TRANSMITTING INFORMATION ABOUT TIRE CONDITION AND TIRE CONDITION MONITORING SYSTEM
US 20090007649 A1 ELECTRONIC UNIT FOR MEASURING OPERATING PARAMETERS OF A VEHICLE WHEEL, COMPRISING AN ELECTRONIC BOX AND AN INFLATION VALVE OF THE SNAP-IN TYPE
US 20080250852 A1 ELECTRONIC UNIT FOR MEASURING OPERATING PARAMETERS OF A VEHICLE WHEEL
US 20060032300 A1 Locking device for a housing of a tire pressure detector
US 20060125612 A1 Valve device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856